      Case 4:20-cr-00392 Document 15 Filed on 06/01/20 in TXSD Page 1 of 1

                                                                                     United States Courts
                                                                                   Southern District of Texas
                            UNITED STATES DISTRICT COURT                                  &/>ED
                             SOUTHERN DISTRICT OF TEXAS                                    6/1/2020
                                 HOUSTON DIVISION
                                                                               David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA                     §
                                             §
               v.                            §       CRIMINAL NO. 4:20-mj-470
                                             §
AARON WILLIS                                 §


                                        INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:


                                         COUNT ONE

       On or about March 5, 2020, within the Southern District of Texas,

                                       AARON WILLIS,

the defendant, at a place within the special maritime and territorial jurisdiction of the

United States, namely, the high seas, while on board the Carnival Vista Cruise Ship, did physically

assault L.C., a minor male (DOB 10-15-2006), by striking, beating and wounding him.

       In violation of Title 18, United States Code, Section 7(3) and 113(a)(4).


                                                 RYAN K. PATRICK
                                                 UNITED STATES ATTORNEY

                                           BY: ___________________________________
                                                 _
                                                 __________________
                                               CARRIE
                                                  RRIE WIRSING
                                               Assistant United States Attorney




                                                 1
